Citation Nr: 0823429	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for tinnitus, assigning a 
10 percent disability rating; continued a 10 percent 
disability rating for degenerative arthritis of the lumbar 
spine; continued a 10 percent disability rating for gastritis 
with hiatal hernia and gastroesophageal reflux; continued the 
noncompensable disability rating for bilateral hearing loss; 
and denied service connection for degenerative disc disease 
of the cervical spine, COPD, pterygium of the left eye and 
post-traumatic stress disorder (PTSD).

The veteran filed a notice of disagreement in September 2004 
with the continued assignment of a noncompensable rating for 
bilateral hearing loss and the denial of service connection 
for degenerative disc disease of the cervical spine, COPD and 
PTSD.  The RO issued a statement of the case in July 2005 and 
the veteran perfected his appeal in September 2005.  In a 
rating decision dated in March 2007, the veteran was granted 
service connection for degenerative disc disease of the 
cervical spine and PTSD.  In view of the foregoing, these 
issues have been resolved and are not before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

During the course of the veteran's appeal, he requested that 
his claims file be transferred from the Atlanta, Georgia, RO 
to the St. Petersburg, Florida, RO.

In January 2008, the veteran participated in a Travel Board 
hearing with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claims.

During the course of the veteran's appeal, two precedential 
decisions were issued by the United States Court of Appeals 
for Veterans Claims.  While the RO provided notice as to the 
Veterans Claims Assistance Act of 2000 (VCAA) in September 
2003, notice consistent with the holdings in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), has not been provided.  The 
Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The AMC should also request any available private treatment 
records from Dr. Raul Carrillo of the Lake Pulmonary Sleep 
Clinic, as indicated by the veteran and his wife during the 
January 2008 Travel Board hearing.  

Thereafter, the veteran should be scheduled for a VA 
examination to determine whether his current COPD is the 
result of his exposure to exhaust fumes from aircraft fuel 
and other toxins during his time in service.  He worked in 
aircraft maintenance during service.  The Board concedes that 
the veteran was exposed to these fumes and toxins in service.  
It is the opinion of the Board that a VA medical examination 
and opinion would facilitate its decision in this case.  See 
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The veteran should also be scheduled for a new VA 
audiological examination.  The veteran was last afforded a VA 
medical examination in March 2005 to assess the severity of 
his bilateral hearing loss.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the 
increased rating issue must be remanded for procedural 
reasons, the Board is of the opinion that an updated rating 
examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the veteran's service 
connection and increased rating claims, 
the AMC should send the veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings and effective dates, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Regarding the veteran's increased 
rating claim for bilateral hearing 
loss, the AMC should send the veteran a 
corrective VCAA notice consistent with 
the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, 
the Court found that 38 U.S.C. 
§ 5103(a) requires that VA notify the 
claimant of the following:

(a)  Medical or lay evidence that the 
claimant must provide, or ask VA to 
obtain, demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life; 

(b)  At least general notice of the 
diagnostic code (DC) criteria, 
including any specific test or 
measurement with any applicable cross-
referenced DC under which the veteran 
may be rated, if the requirements for 
an increase in evaluation would not be 
satisfied by a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life; 

(c)  A disability evaluation is 
determined by applying relevant DCs, 
which range typically between 0 percent 
to as much as 100 percent, and is based 
on the nature of the symptoms for which 
disability compensation is sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and 

(d)  Examples of the types of medical 
and lay evidence that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to it).

3.  Copies of private medical records 
from Dr. Raul Carrillo of the Lake 
Pulmonary Sleep Clinic should be 
obtained and associated with the 
veteran's claims file.  If no records 
are available, this should be 
memorialized in the claims file.

Copies of VA treatment records, 
covering the period From February 9, 
2007, to the present, should be 
obtained and associated with the claims 
file.

4.  Thereafter the veteran should be 
scheduled for a VA pulmonary 
examination to determine the nature and 
etiology of his currently diagnosed 
COPD.  The examiner should thoroughly 
review the veteran's claims file and 
state whether his COPD is at least as 
likely as not the result of a disease 
or injury in service.  The examiner 
should specifically address the 
veteran's allegation that his COPD was 
caused by exposure to exhaust fumes 
from aircraft fuel and other toxins.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The veteran should also be 
scheduled for a VA audiological 
examination to determine the current 
severity of the veteran's service-
connected bilateral hearing loss.

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  Readjudication should 
include consideration of staged ratings 
in compliance with the recent decision of 
the Court in Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

